



Exhibit 10.02
AMENDMENT NO. 1 TO
THE E.W. SCRIPPS COMPANY
2010 LONG-TERM INCENTIVE PLAN
The E. W. Scripps Company 2010 Long-Term Incentive Plan, as previously amended
and restated as of February 24, 2015 (the “Plan”) is amended, effective February
21, 2017, as follows:
1.    Section 18 of the Plan is hereby superseded and replaced in its entirety
as set forth below:
“Section 18.    Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or SAR exercise, the vesting of or settlement of
Shares under an Award, an election pursuant to Section 83(b) of the Code or
otherwise with respect to an Award. The Company and its Subsidiaries shall not
be required to issue or deliver Shares, make any payment or to recognize the
transfer or disposition of Shares until such obligations are satisfied. The
Committee may permit or require these obligations to be satisfied by having the
Company withhold a portion of the Shares that otherwise would be issued or
delivered to a Participant upon exercise of the Stock Option or SAR or upon the
vesting or settlement of an Award, or by tendering Shares previously acquired,
provided that in no event shall the value of any Shares so withheld exceed the
amount of taxes required to be withheld based on the maximum statutory tax rates
in the Participant’s applicable taxing jurisdictions. Any such elections are
subject to such conditions or procedures as may be established by the Committee
and may be subject to disapproval by the Committee.”
2.    Except as explicitly set forth herein, the Plan will remain in full force
and effect.
IN WITNESS WHEREOF, the undersigned authorized officer of The E. W. Scripps
Company the (“Company”) hereby certifies that this amendment to the Plan was
approved and adopted by the Board of Directors of the Company effective February
21, 2017, and, therefore, the Company has caused this amendment to the Plan to
be executed this 21st day of February, 2017.
THE E.W. SCRIPPS COMPANY


By: /s/ Julie L. McGehee     
Julie L. McGehee, ESQ
Secretary and Vice President





